The plaintiff in error was convicted in the county court of Payne county of having possession *Page 183 
of intoxicating liquor, to wit, one quart of whisky, with the unlawful intent to sell, barter, give away, and otherwise furnish the same to others, and his punishment fixed at a fine of $50, and imprisonment in the county jail for a period of 30 days. From which judgment the defendant appeals.
Petition in error and case-made were filed in this court on the 25th day of October, 1929. No further appearance has been made by the plaintiff in error, nor any further extension asked for time to file brief in support of the assignments of error.
Where no brief is filed and no personal appearance made, the court presumes that the appeal is without merit or has been abandoned. We have carefully examined the record and find the information properly charged an offense; that the defendant was accorded a fair and impartial trial; that no fundamental or prejudicial errors appear in the record.
The judgment of the trial court is affirmed.
EDWARDS and CHAPPELL, JJ., concur.